Blackburn, J.,
concurred, Zane, C. J., having been of counsel, and Anderson, J., having heard the motion for new trial in the court below, did not sit.
A petition for a rehearing was filed in this case by the attorneys for the appellant, wherein they urged that the two cases cited by the court in its opinion were not in point. The case of Mining Co. v. Kerr did not decide that in an action of this kind the question as to whether a patent had been “ fraudulently obtained or improvidently issued” could be decided, but held that a patent which was claimed to be invalid, and therefore void, not voidable, could be attacked in such a proceeding. But the supreme court of the United States has often decided that the only way in which a patent of the United States can be attacked without an equitable action in the name of the United States as plaintiff, is when the patent is invalid, when read in the light of the existing law, as for instance, when for land reserved from sale, or for an unauthorized amount, or made by officers without authority to act. Smelting Co. v. Kemp, 104 U. S. 636. See, also, Ferry v. Street, 4 Utah, 521.
No written instrument can be reformed colaterally, but only in a direct proceeding. Osborn v. Hendrickson, 8-*453Cal. 31; Boggs v. Merced Mining Co., 14 Cal. 307. The mistake must be pleaded. Barfield v. Price, 40 Cal. 535; Wright v. Shafter, 48 Cal. 275. Unless tbe mistake is pleaded, parol evidence is not admissable. Pierson v. McCahill, 21 Cal. 123. Every person in tbe chain of title must be made a party. Pomeroy’s Demedies, Sec. 371.
Grow’s deed was made in 1874, and tbe remedy by reformation bas been barred for fourteen years. Tbe decisions are all plain upon tbis question,, and all agreed that in tbis action if equitable relief is asked for, it must be pleaded. Curtis v. Sutter, 15 Cal. 260; Killey v. Willson, 33 Cal. 690; Ross v. Heintzel, 36 Cal. 313; Brewer v. Houston, 58 Cal. 345, which is precisely in point; Von Drachenfels v. Doolittle, 77 Cal. 295; Castro v. Barry, 79 Cal. 443, which bolds that a holder of an equitable title cannot maintáin bis suit to quiet title against the bolder of tbe legal title, without first obtaining tbe requisite equitable relief. See, also, Johnson v. Portious, 20 N. E. Rep. 792.
Tbe rehearing was denied by the court.